Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Ralph Locher (Reg. No.41947) on July 21 2022.

The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS
1 (Currently Amended). A method for improving a processor assessing a control of a vehicle having an autonomous driving unit, which comprises the steps of: 
generating driving value data by: 
detecting a change in a driving mode from autonomous driving to manual driving; 
monitoring at least one driving parameter before and after detecting the change in the driving mode; 
determining at least one driving quantity quantifying a quality of interplay between the autonomous driving unit and a human driver based on driving values obtained by the monitoring with respect to the change detected in the driving mode and a length of a time interval between the autonomous driving unit outputting a control takeover request and the human driver taking over control, wherein the length of the time interval is weighted by a vehicle dynamic variable obtained during the time interval and the at least one driving quantity being based on a product of the time interval and the vehicle dynamic variable during the time interval, wherein the product reaches or exceeds a threshold, and 
the at least one driving quantity being further determined based on a quantity distribution, the quantity distribution being further determined based on driving value data obtained from at least one vehicle during a previous driving period of the at least one vehicle; 
rating the control of the vehicle based on the at least one driving quantity; 
training the autonomous driving unit by providing the driving value data corresponding to an above average rating to a neural network; and
performing at least two of: 
using the rating for indicating usage-based product liability for vehicle insurance of autonomous vehicles; 
determining responsibility of either the autonomous driving unit or the human driver in a case of an accident; 
determining a capability of the autonomous driving unit to assess traffic scenarios and recognize potentially overtaxing driving situations to determine an insurance premium; and 
calculating an insurance premium for the human driver of the vehicle based on the rating.  

2 (previously canceled).  

3 (previously canceled).  

4 (previously canceled).  

5 (previously canceled).  

6 (original). The method according to claim 1, which further comprises storing the driving values obtained by the monitoring for a predetermined storage time interval spanning at least from a point in time before a control takeover request is outputted by the autonomous driving unit to a point in time the autonomous driving unit outputs the control takeover request.  

7 (original). The method according to claim 1, wherein the at least one driving quantity is a composite quantity.  

8 (original). The method according to claim 1, which further comprises determining the at least one driving quantity based on an autonomous driving quantity quantifying a quality of a driving of the autonomous driving unit before the change in the driving mode and on a manual driving quantity quantifying a quality of a driving of the human driver after the change in the driving mode.  

9 (original). The method according to claim 8, wherein the at least one driving quantity is further based on mileage accumulated in a respective driving mode.  

10 (original). The method according to claim 1, which further comprises determining the at least one driving quantity based on an autonomous driving quantity quantifying a quality of a driving of the autonomous driving unit after a control takeover request is outputted by the autonomous driving unit and on a manual driving quantity quantifying a quality of a driving of the human driver subsequently to the human driver taking over control.  

11 (original). The method according to claim 10, wherein the at least one driving quantity is further based on accident rate values for autonomous driving or manual driving after a takeover control request is outputted by the autonomous driving unit and subsequently to the human driver taking over control, respectively.  

12 (original). The method according to claim 1, which further comprises determining the at least one driving quantity based on the driving values obtained by the monitoring during a predetermined first time interval prior to the autonomous driving unit outputting a control takeover request.  

13 (original). The method according to claim 1, wherein the at least one driving quantity is interrelated to a quantity distribution of the driving quantity.

14 (previously presented). The method according to claim 1, which further comprises determining the quantity distribution based on the driving value data provided by a plurality of vehicles.

15 (previously presented). The method according to claim 14, which further comprises generating the driving value data by driving value statistic processors provided in each of the plurality of vehicles, the driving value statistic processors monitoring at least one driving parameter of each of the plurality of vehicles and transmitting corresponding driving values to a server.

16 (original). The method according to claim 1, wherein the monitoring of at least one driving parameter includes monitoring at least the following: vehicle speed; vehicle acceleration; and vehicle deceleration.  

17 (Currently Amended). A system for analyzing a control of a vehicle having an autonomous driving unit, the system comprising: 
a detector configured to detect a change in a driving mode from autonomous driving to manual driving; 
a sensor configured to monitor at least one driving parameter before and after the change in the driving mode was detected; and 
a processor configured to: 
determine at least one driving quantity quantifying a quality of interplay between the autonomous driving unit and a human driver based on driving values obtained by said sensor with respect to the change in the driving mode and a length of a time interval between the autonomous driving unit outputting a control takeover request and the human driver taking over control, wherein the length of the time interval is weighted by a vehicle dynamic variable obtained during the time interval and the at least one driving quantity further based on a product of the time interval and the vehicle dynamic variable during the time interval, wherein the product reaches or exceeds a threshold; 
the at least one driving quantity being determined further based on a quantity distribution, the quantity distribution being determined based on driving value data obtained from at least one vehicle during a previous driving period of the at least one vehicle; 
rate the control of the vehicle based on the at least one driving quantity; and
calculate an insurance premium for the human driver of the vehicle based on the rating and determine a responsibility of either the autonomous driving unit or the human driver in a case of an accident;
wherein the autonomous driving unit is trained by providing the driving values corresponding to an above average rating to a neural network.  

18 (Canceled). 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1 and 17, closest prior art Blumer et al. (US 2019/0278271 A1), Camhi et al. (US 2020/0017124 A1), and Hackenberg et al. (US 2015/0094899 A1) (hereinafter Blumer, Camhi, and Hackenberg, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Blumer discloses a system for an autonomous vehicle that detects a change in the driving mode of the vehicle. Based on the change in the driving mode of the vehicle, the system determines a total time and/or distance the vehicle was driven in the semi-autonomous or autonomous mode relative to the amount of time and/or distance the vehicle was driven in the manual mode. Blumer fails to discloses determining a point in time the driving mode of the vehicle changes relative to a request for takeover and the time interval between the autonomous driving request unit requesting a take over and the human driver taking over control.
Camhi teaches maintaining a reaction time log for the occupant of the autonomous vehicle. Once a request for the driver to assume manual control of the vehicle is issued, the system determines how long the driver takes to respond and assume control of the vehicle. Camhi fails to teach the driving quantity, that characterizes an amount of interplay between the autonomous vehicle and the driver, is based on a product of the time interval and a vehicle dynamic variable during the time interval.
Hackenberg teaches vehicle state information that includes comparing a vehicle’s speed to a time for takeover by the driver. The threshold time values are increased with rising speed, i.e. based on a product of a vehicle dynamic variable and a time interval. Hackenberg fails to teach training the autonomous driving unit by providing the driving value data corresponding to an above average rating to a neural network, wherein the rating is determined based on the driving quantity determined as a product of the vehicle dynamic variable and the time interval. 
The combination of Blumer, Camhi, and Hackenberg fails to teach training the autonomous driving unit by providing the driving value data corresponding to an above average rating to a neural network, wherein the rating is determined based on the driving quantity determined as a product of the vehicle dynamic variable and the time interval. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668